Exhibit 10(u)


SIXTH AMENDMENT TO LOAN AGREEMENT

 

                 THIS SIXTH AMENDMENT TO LOAN AGREEMENT, dated as of May 5,

2003 (this "Amendment"), is among MYERS INDUSTRIES, INC., an Ohio corporation
(the "Company"), the foreign subsidiary borrowers party hereto (the "Foreign
Subsidiary Borrowers", and together with the Company, the "Borrowers"), the
lenders party hereto (collectively, the "Lenders") and BANK ONE, NA, formerly
known as Bank One, Michigan, a national banking association, as agent for the
Lenders (in such capacity, the "Agent").


RECITALS




 



A.     The Borrowers, the Agent and the Lenders are parties to a Loan Agreement
dated as

of February 3, 1999, as amended by a First Amendment to Loan Agreement dated
August 2, 1999, a Second Amendment to Loan Agreement dated August 17, 2000, a
Third Amendment to Loan Agreement dated October 6, 2000, a Fourth Amendment to
Loan Agreement dated December 31, 2000 and a Fifth Amendment to Loan Agreement
dated August 7, 2001 (as now and hereafter amended, the "Loan Agreement").



 

B.     The Borrowers desire to amend the Loan Agreement, and the Agent and the

Lenders are willing to do so in accordance with the terms hereof.


TERMS

 

In consideration of the premises and of the mutual agreements herein contained,
the

parties agree as follows:

 

ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III

hereof, the Loan Agreement shall be amended as follows:

 

1.1     Section 6.10(ii) is amended by adding the following to the end thereof:
"and

Indebtedness of any Foreign Subsidiary consisting of loans or advances permitted
by Section 6.13(viii)".

   

1.2     Section 6.12 is amended by adding the following to the end thereof:

       

Notwithstanding anything in this Section 6.12 to the contrary, (x) any Foreign
Subsidiary may transfer any or all of its assets to the Company, a Guarantor or
a Foreign Subsidiary Borrower, provided that a Foreign Subsidiary Borrower that
has any Obligations outstanding may not so transfer its assets to a Foreign
Subsidiary Borrower unless the transferee of such assets assumes all such
Obligations in a manner acceptable to the Agent, and (y) any Subsidiary may
transfer any or all of its assets to the Company or a Guarantor.



 

1.3     Section 6.13 is amended by re-designating clause (viii) thereof as
clause (ix), and

adding a new clause (viii) as follows:





    (viii)    Loans and advances by Foreign Subsidiary Borrowers to Foreign
Subsidiaries, provided that such loans and advances are evidenced by
documentation, and are on terms, reasonably acceptable to the Agent.





 

1.4     Section 6.16 is restated as follows:

   

6.16     Dividends. The Company will not, nor will it permit any Subsidiary to,
declare or

 

pay any dividends or make any distributions on its Capital Stock (other than
dividends payable in its own Capital Stock which is common stock) or redeem,
repurchase or otherwise acquire or retire any of its Capital Stock at any time
outstanding, except that (a) any Subsidiary may declare and pay dividends or
make distributions to the Company or to a Wholly-Owned Subsidiary and (b)
provided that no Default or Unmatured Default exists or would be caused thereby,
the Company may make such other dividends, redemptions or distributions (i) for
the fiscal year ending December 31, 2000, which, when aggregated with all
Investments made in such fiscal year pursuant to Section 6.13(ix), do not exceed
in the aggregate an amount equal to 50% of the consolidated net income of the
Company and its Subsidiaries for such fiscal year ending December 31, 2000, (ii)
for each of fiscal years ending December 31, 2001, December 31, 2002, December
31, 2003 and December 31, 2004, which, when aggregated with all Investments made
in such fiscal year pursuant to Section 6.13(ix), do not exceed in the aggregate
an amount equal to 40% of the consolidated net income of the Company and its
Subsidiaries for such fiscal year, or (iii) for any other fiscal year, which,
when aggregated with all Investments made in such fiscal year pursuant to
Section 6.13(ix), do not exceed in the aggregate an amount equal to 25% of the
consolidated net income of the Company and its Subsidiaries for such fiscal
year. The Company will not issue any Disqualified Stock.



 

1.5     Section 6.17 is restated as follows:



   

6.17     Amendments of and Payments on Indebtedness. The Company will not, and
will

 

not Permit any Subsidiary to, make any amendment or modification to the
indenture, note or other agreement evidencing or governing any Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Indebtedness, other than
prepayments by Foreign Subsidiaries of obligations owing by such Foreign
Subsidiaries to Borrowers or Guarantors



1.6     Section 6.19 is restated as follows:



   

6.19     Leverage Ratio. The Company shall not permit its Leverage Ratio to
exceed (a)

 

3.30 to 1.0 as of the end of the first, second or third fiscal quarters of the
2003 fiscal year of the Company, (b) 3.40 to 1.0 as of the end of the fourth
fiscal quarter of the 2003 fiscal year of the Company or the first fiscal
quarter of the 2004 fiscal year of the Company, (c) 3.25 to 1.0 as of the end of
the second fiscal quarter of the 2004 fiscal year of the Company, (d) 3.00 to
1.0 as of the end of the third fiscal quarter of the 2004 fiscal year of the
Company, or (e) 2.75 to 1.0 as of the end of any fiscal quarter thereafter.



 

1.7     Section 6.25 is restated as follows:



   

6.25.     Capital Expenditures. The Company will not,

 

nor will it permit any Subsidiary to, expend, or be committed to expend, for
capital expenditures during any one fiscal year on a non-cumulative basis in the
aggregate for the Borrower and its Subsidiaries, an amount in excess of (a)
$50,000,000 for the fiscal year ending December 31, 2000 or the fiscal year
ending December 31, 2001, (b) $40,000,000 for the fiscal year ending December
31, 2002, or (c) $35,000,000 for any other fiscal year.



 

ARTICLE II. WAIVER



   

2.1     The Borrowers and the Guarantors have informed the Lenders and the Agent
that

an Event of Default has occurred under the Loan Agreement due to a breach of
Section 6.19 as of March 31, 2003 and an Event of Default may have occurred due
to intercompany loans among Foreign Subsidiaries in breach of Sections 6.10 and
6.13 prior to giving effect to the amendments contained herein (the "Existing
Defaults"). The Borrowers and the Guarantors have requested that the Lenders and
the Agent waive the Existing Defaults. Pursuant to such request, the Lenders and
the Agent hereby waive the Existing Defaults that occurred prior to the
effectiveness of this Amendment. Each of the Borrowers and the Guarantors
acknowledges and agrees that the waiver contained herein is a limited, specific
and one-time waiver as described above. Such limited waiver (a) shall not modify
or waive any other term, covenant or agreement contained in any of the Loan
Documents, and (b) shall not be deemed to have prejudiced any present or future
right or rights which the Agent or the Lenders now have or may have under the
Loan Agreement or the other Loan Documents.



 

ARTICLE III. REPRESENTATIONS. Each Borrower and Guarantor (by signing the

Consent and Agreement hereto) represents and warrants to the Agent and the
Lenders that:



 



3.1     The execution, delivery and performance of this Amendment is within its
powers,

has been duly authorized and is not in contravention of any statute, law or
regulation known to it or of any terms of its Articles of Incorporation or
By-laws, or of any material agreement or undertaking to which it is a party or
by which it is bound.



 

3.2     This Amendment is its legal, valid and binding obligation, enforceable
against each

in accordance with the terms hereof



 

3.3     After giving effect to the amendments contained herein, the
representations and

warranties contained in Article V of the Loan Agreement and in the other Loan
Documents are true on and as of the date hereof with the same force and effect
as if made on and as of the date hereof.



 

3.4     After giving effect to the waiver in Article II hereof, no Default or
Unmatured

Default exists or has occurred and is continuing on the date hereof



 

ARTICLE IV. CONDITIONS OF EFFECTIVENESS. This Amendment shall become

effective as of the date hereof when each of the following conditions is
satisfied:



 

4.1     The Borrowers and the Required Lenders shall have signed this Amendment.



 

4.2     The Guarantors shall have signed the Consent and Agreement hereto.



 

4.3     The Company shall have delivered or caused to be delivered to the Agent
such other

documents and satisfied such other conditions, if any, as reasonably requested
by the Agent.



 

ARTICLE V. MISCELLANEOUS.



 

5.1     The Company shall pay to the Agent, for the pro rata benefit of the
Lenders signing

this Amendment on or before 1:00 p.m., Detroit time, on the date hereof, a
non-refundable fee equal to 12.5 basis points on the aggregate amount of each
such Lender's Revolving Credit Commitments and outstanding Term Loan, such fee
to be paid on or within two Business Days of the date hereof.

 

5.2     References in the Loan Agreement or in any other Loan Document to the
Loan

Agreement shall be deemed to be references to the Loan Agreement as amended
hereby and as further amended from time to time.




 

5.3     Except as expressly amended hereby, the Borrowers and Guarantors (by
signing

the Consent and Agreement hereto) agree that the Loan Agreement and all other
Loan Documents are ratified and confirmed, as amended hereby, and shall remain
in full force and effect in accordance with their terms and that they have no
set off, counterclaim, defense or other claim or dispute with respect to any of
the foregoing. Each of the Borrowers and the Guarantors (by signing the Consent
and Agreement hereto) acknowledges and agrees that the Agent and the Lenders
have fully performed all of their obligations under all Loan Documents or
otherwise with respect to the Borrowers and the Guarantors, all actions taken by
the Agent and the Lenders are reasonable and appropriate under the circumstances
and within their rights under the Loan Documents and they are not aware of any
currently existing claims or causes of action against the Agent or any Lender,
any subsidiary of affiliate thereof or any of their successors or assigns, and
waives any such claims or causes of action.



 

5.4     Terms used but not defined herein shall have the respective meanings
ascribed

thereto in the Loan Agreement. This Amendment may be signed upon any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument, and telecopied signatures shall be effective as
originals.

 

 

IN WITNESS WHEREOF, the parties signing this Amendment have caused this

Amendment to be executed and delivered as of the day and year first above
written.



MYERS INDUSTRIES, INC.


By:  /s/ Gregory J. Stodnick





Print Name:  Gregory J Stodnick





Title:  VP - Finance












Foreign Subsidiary Borrowers:


MYERS AE, SA


By:  /s/ Jean Paul Lesage





Print Name:  Jean Paul Lesage





Title:  Director Generale







 



MYELin International Finance, SA


By:  /s/ Gregory J. Stodnick





Print Name:  Gregory J. Stodnick





Title:  Director Generale







 



LISTO PRODUCTS LIMITED, formerly
     known as 18936 YUKON INC.


By:  /s/ Kevin C. O'Neil





Print Name:  Kevin C. O'Neil





Title:  Secretary







 

 

 



BANK ONE, NA, as Agent and as a Lender


By:  /s/ Jack V. West Jr.





Print Name:  Jack V. West





Title:  First Vice President







 



BANK ONE, NW, CANADA BRANCH


By:  /s/ Michael N Tam





Print Name:  Michael N Tam





Title:  Director







 



SOCIETE GENERALE NEW YORK BRANCH


By:  /s/ Betty Burg





Print Name:  Betty Burg





Title:  Director







 



KEYBANK NATIONAL ASSOCIATION


By:  /s/ Marianne T Meil





Print Name:  Marianne T Meil





Title:  Vice President







 



JPMORGAN CHASE BANK


By:  /s/ Dennis J. Dombek





Print Name:  Dennis J. Dombek





Title:  Vice President





 



 

 



 

LASALLE BANK NATIONAL ASSOCIATION


By:  /s/ James P. Bahleda





Print Name:  James P. Bahleda





Title:  Commercial Banking Officer





 



 



NATIONAL CITY BANK


By:  /s/ Maurus Kosco





Print Name:  Maurus Kosco





Title:  Vice President





 



 



GE CAPITAL CFE, INC.


By:  /s/ Robert M. Kadlick





Print Name:  Robert M. Kadlick





Title:  Duly Authorized Signatory





 



 



US BANK NA


By:  /s/ Greg A. Ferrence





Print Name:  Greg A. Ferrence





Title:  Regional President





 



 



HARRIS TRUST AND SAVINGS BANK


By:  /s/ Michael J. Johnson





Print Name:  Michael J. Johnson





Title:  Managing Director





 







FIRSTMERIT BANK, N.A.


By:  /s/ Kathryn B. Nielsen





Print Name:  Kathryn B. Nielsen





Title:  Vice President





 



 



FIFTH THIRD BANK, NORTHEASTERN OHIO


By:  /s/ Roy C. Lanctot





Print Name:  Roy C. Lanctot





Title:  Vice President





 



 



Danske Bank


By:  /s/ John A O'Neill          Peter L. Hargrave





Print Name: John A O'Neill     Peter L. Hargraves





Title:  Assistant General Manager    Vice President





 



 



COMMERICA BANK


By:  /s/ Scott M. Kowalski 





Print Name:  Scott M. Kowalski 





Title:  Account Officer





 



 

 

CONSENT AND AGREEMENT

 

As of the date and year first above written, each of the undersigned hereby:

 

(a)     fully consents to the terms and provisions of the above Amendment and
the

consummation of the transactions contemplated hereby and acknowledges and agrees
to all of the representations, covenants, terms and provisions of the above
Amendment applicable to it;



 

(b)     agrees that each Guaranty and all other agreements executed by any of
the undersigned

in connection with the Credit Agreement or otherwise in favor of the Agent or
the Banks (collectively, the "Security Documents") are hereby ratified and
confirmed and shall remain in full force and effect, and each of the undersigned
acknowledges that it has no setoff, counterclaim or defense with respect to any
Security Document; and



 

(c)     acknowledges that its consent and agreement hereto is a condition to the
Banks'

obligation under this Amendment and it is in its interest and to its financial
benefit to execute this consent and agreement.





BUCKHORN INC.


By:  /s/ Gregory J. Stodnick





Print Name:  Gregory J. Stodnick





Title:  Vice President











AMERI-KART CORP


By:  /s/ Gregory J. Stodnick





Print Name:  Gregory J. Stodnick





Title:  Treasurer









BUCKHORN RUBBER PRODUCTS, INC.


By:  /s/ Gregory J. Stodnick





Print Name:  Gregory J. Stodnick





Title:  Treasurer









PATCH RUBBER COMPANY


By:  /s/ Gregory J. Stodnick





Print Name:  Gregory J. Stodnick





Title:  Secretary







 

 

DETROIT 7-3189 726440v03